Napton, Judge,
delivered the opinion of the court.
This is a proceeding by the husband to procure a divorce on the ground that his wife has absented herself, without a reasonable cause, for two years and more.
It appears that the parties were married in 1840 in the city of New York, whe.re they continued to reside for about ten years, during which time there were three children born of the marriage; that in 1850 they removed to Binghampton, a *26town in the interior of that state; that in 1852 the defendant returned to the city of New York with her children and has resided there in her mother’s house, until her recent removal to this state for the purpose of defending this suit. It does not appear very clearly whether the move to New York was designed as a temporary visit, or was intended to be a permanent separation; but it is quite apparent that, upon either supposition, it was made and continued with the consent of the plaintiff. There was, therefore, no ground for a divorce.
There is no evidence of any serious disagreement between the parties whilst they lived together, except what is to be inferred from the mere fact of separation. There was, however, abundant evidence to show that the defendant and her children were in very destitute circumstances, and received no assistance or support from the plaintiff. The circuit court, therefore, under the eleventh section of the act concerning divorce and alimony, decreed an annual allowance for the wife and children.
Judgment affirmed.
The other judges concur.